15‐504‐cv 
    Guerra v. Shanahan et al. 
 
                                         
                                         
                                         
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
 
                                    August Term, 2015 
 
                  (Argued:  February 18, 2016          Decided: July 29, 2016)  

                                  Docket No. 15‐504‐cv 

 
                 DEYLI NOE GUERRA, AKA DEYLI NOE GUERRA CANTORIAL, 
 
                                                     Petitioner‐Appellee, 
 
                                           ‐ v. ‐ 
 
        CHRISTOPHER SHANAHAN, FIELD OFFICE DIRECTOR, NEW YORK OFFICE, U.S. 
      IMMIGRATIONS AND CUSTOMS ENFORCEMENT, DHS, JEH JOHNSON, SECRETARY OF 
        DEPARTMENT OF HOMELAND SECURITY, KENNETH DECKER, ORANGE COUNTY 
      CORRECTIONAL FACILITY, UNITED STATES DEPARTMENT OF HOMELAND SECURITY, 
                                                
                                             Respondents‐Appellants. 
                                                                                    




                                            1
    Before:     
                   WINTER, HALL, and DRONEY, Circuit Judges. 
 
          Appeal  from  a  judgment  of  the  United  States  District  Court  for  the 
    Southern  District  of  New  York  (Wood,  J.)  granting  Petitioner‐Appellee 
    Deyli  Noe  Guerra’s  petition  for  a  writ  of  habeas  corpus  and  ordering 
    a  bond  hearing  before  an  immigration  judge.    Respondents  argue  that 
    (1)  Guerra  had  no  right  to  a  bond  hearing  because  his  detention  was 
    authorized  by  8  U.S.C.  § 1231(a)  and  (2)  his  continued  detention 
    would  not  violate  due  process  because  his  removal  is  reasonably 
    foreseeable.    Guerra’s detention  was authorized  by 8  U.S.C. § 1226(a), 
    not § 1231(a), and accordingly he was eligible to be released on bond. 
 
          AFFIRMED. 
 
 
                                     CHRISTOPHER CONNOLLY, BENJAMIN H. TORRANCE, 
                                          Assistant U.S. Attorneys, U.S. Attorney’s 
                                          Office for the Southern District of New 
                                          York, New York, NY, for  Respondents‐
                                          Appellants. 
 
                                      JULIE A. GOLDBERG, 
                                            Goldberg  &  Associates,  Bronx,  NY,  for 
                                            Petitioner‐Appellee. 
 
                                           Mark R. Barr, Lichter Immigration, Melissa 
                                           Crow, American Immigration Council, and 
                                           Matthew Guadagno, for amici curiae 
                                           American Immigration Council and American 
                                           Immigration Lawyers Association. 




                                             2
       




 1        HALL, Circuit Judge: 
 2     
 3               Respondents appeal from a December 23, 2014 judgment entered in 

 4        the  United  States  District  Court  for  the  Southern  District  of  New  York 

 5        (Wood,  J.)  granting  Petitioner‐Appellee  Deyli  Noe  Guerra’s  petition  for  a 

 6        writ of habeas corpus and ordering that Guerra be granted an individual 

 7        bond  hearing  before  an  immigration  judge.    The  district  court  found  that 

 8        Guerra’s  detention  was  governed  by  8  U.S.C.  § 1226(a)  and  he  was, 

 9        therefore,  entitled  to  a  bond  hearing.    On  appeal  Respondents  argue  that 

10        Guerra’s  detention  was  authorized  by  8  U.S.C.  § 1231(a),  so  he  was  not 

11        entitled to a bond hearing; they further argue that his continued detention 

12        would  not  violate  due  process  because  his  removal  is  reasonably 

13        foreseeable.    For  the  reasons  stated  below,  we  affirm  the  district  court’s 

14        decision. 

15     
16                        I.      BACKGROUND 
17     
18               Guerra, a native and citizen of Guatemala, entered the United States 

19        without  inspection  in  1998.    Later  that  year  he  was  placed  in  removal 

20        proceedings and ordered removed.  He was removed in April 2009.  The 

21        following  year  he  again  reentered  the  United  States  without  inspection, 

                                                   3
       




 1        and again he was removed.  He then reentered without inspection a third 

 2        time.  Following his arrest, he was detained by Immigration and Customs 

 3        Enforcement  (“ICE”)  on  January  6,  2014.    His  1998  removal  order  was 

 4        reinstated pursuant to 8 U.S.C. § 1231(a)(5). 

 5               While  Guerra  was  in  detention,  an  asylum  officer  concluded  that 

 6        Guerra  had  a  reasonable  fear  of  returning  to  Guatemala  and  referred 

 7        Guerra’s  case  to  an  immigration  judge  (“IJ”)  for  a  determination  as  to 

 8        whether  Guerra  was  eligible  for  withholding  of  removal  under  8  U.S.C. 

 9        § 1231(b)(3)  or  the  Convention  Against  Torture.    As  of  the  date  of  this 

10        opinion, Guerra’s withholding of removal proceedings are pending. 

11               Guerra  petitioned  for  a  writ  of  habeas  corpus  in  the  Southern 

12        District  of  New  York  in  June  2014.    He  argued  that  he  was  entitled  to  a 

13        bond  hearing  because  his  detention  was  authorized  by  8  U.S.C.  § 1226(a) 

14        and aliens detained pursuant to that section are entitled to a bond hearing 

15        before  an  IJ  under  8  C.F.R.  § 1236.1(d).    In  the  alternative,  he  contended 

16        that  his  detention  violated  due  process.    Respondents  argued  that  his 

17        detention  was  authorized  by  8  U.S.C.  § 1231(a),  which  provides  for 

18        periodic  custody  reviews  by  ICE  but  does  not  authorize  bond  hearings 

19      before  an  IJ.    Respondents  also  argued  that  his  detention  did  not  violate 
                                                 4
       




 1        due process because his removal was reasonably foreseeable.  The district 

 2        court  agreed  with  Guerra  that  his  detention  was  governed  by  8  U.S.C. 

 3        § 1226(a)  and  granted  his  petition;  Guerra  is  currently  free  on  bond.  

 4        Respondents appealed. 

 5                         II.      DISCUSSION 

 6             We review a district court’s grant of habeas relief de novo.  

 7    Theodoropoulos v. INS, 358 F.3d 162, 167 (2d Cir. 2004). 

 8                               a. Rules Governing Detention of Aliens 
 9     
10              If  an  alien  who  has  previously  had  an  order  of  removal  entered 

11        against him reenters the United States, the Attorney General reinstates the 

12        final order of removal, and “the alien is not eligible and may not apply for 

13        any  relief”  under  the  immigration  laws.    8  U.S.C.  § 1231(a)(5).    The 

14        Attorney General, however, may not remove an alien to a country where 

15        the alien would face persecution or torture.  8 U.S.C. § 1231(b)(3); 8 C.F.R. 

16        § 1208.16(c). 

17              If  an  alien  subject  to  a  reinstated  removal  order  expresses  to  an 

18        asylum officer a reasonable fear of returning to the country specified in the 

19        removal  order,  the  case  is  referred  to  an  IJ,  for  “withholding‐only” 

20        proceedings.    8  C.F.R.  § 208.31(b),  (e).    In  withholding‐only  proceedings, 
                                                   5
       




 1        “all parties are prohibited from raising or considering any . . . issues” other 

 2        than withholding or deferral of removal.  8 C.F.R. § 1208.2(c)(3)(i).  The IJ’s 

 3        order  concerning  withholding  can  be  appealed  to  the  Board  of 

 4        Immigration Appeals (“BIA”), and from there, by a petition for review, to 

 5        a  court  of  appeals.    8  C.F.R.  § 208.31(e);  8  U.S.C.  § 1252(b).    An  order  of 

 6        removal is considered “final” upon the earlier of a BIA decision affirming 

 7        an IJ’s order of removal or the passing of the deadline to appeal to the BIA 

 8        an IJ’s order of removal.  8 U.S.C. § 1101(a)(47)(B). 

 9               As  relevant  here,  two  statutory  subsections  authorize  detention  of 

10        aliens.  8 U.S.C. § 1226(a) authorizes the detention of an alien “pending a 

11        decision  on  whether  the  alien  is  to  be  removed  from  the  United  States”; 

12        under this section, ICE may detain an alien or release him subject to parole 

13        or a bond.  If ICE elects to detain the alien, the alien may request a bond 

14        hearing before an IJ.  8 C.F.R. § 1236.1(d)(1).  8 U.S.C. § 1231(a), by contrast, 

15        governs  detention  of  aliens  who  are  subject  to  a  final  order  of  removal.  

16        This  section  defines  a  90‐day  “removal  period”  after  a  removal  order 

17        becomes “administratively final”; during the removal period, detention is 

18        required.  8 U.S.C. § 1231(a)(1)‐(2).  After the removal period has expired, 

19      detention is discretionary, but a bond hearing is not authorized if removal 
                                             6
       




 1        is “reasonably foreseeable.”  8 U.S.C. § 1231(a)(6); see Zadvydas v. Davis, 533 

 2        U.S.  678,  699  (2001)  (holding  that  detention  under  § 1231(a)  violates  due 

 3        process if removal is not “reasonably foreseeable”). 

 4                                             b. Analysis 
 5     
 6                     This  case  presents  an  issue  of  first  impression  in  this  Circuit: 

 7        whether a reinstated removal order is “administratively final” during the 

 8        pendency  of  withholding‐only  proceedings.    The  answer  to  this  question 

 9        determines whether Guerra’s detention is governed by § 1231(a) or instead 

10        by § 1226(a), and, in turn, whether he was eligible to be released on bond.  

11        None of our sister Circuits has ruled on this issue,1 and the various district 

12        courts  to  have  considered  the  issue  have  reached  conflicting  conclusions.  

13        See Reyes v. Lynch, 2015 WL 5081597, at *2 & nn.4‐5 (D. Colo. Aug. 28, 2015) 

14        (collecting cases). 




                                                                  
      1   The  Ninth  and  Tenth  Circuits  have  held  that  they  lack  jurisdiction  over 
      petitions for review filed while withholding‐only proceedings are ongoing.  
      See  Ortiz‐Alfaro  v.  Holder,  694  F.3d  955,  958  (9th  Cir.  2012);  Luna‐Garcia  v. 
      Holder,  777  F.3d  1183,  1184  (10th  Cir.  2015).    Neither  court,  however, 
      answered  the  question  of  which  section  authorized  detention  for  aliens  in 
      Guerra’s  position.    As  discussed  infra,  Respondents  do  not  challenge  these 
      cases,  arguing  instead  that  finality  in  the  detention  context  differs  from 
      finality in the context of judicial review. 
                                                  7
       




 1                “Statutory construction must begin with the language employed by 

 2        Congress . . . .”  Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194 

 3        (1985).    Here,  the  statutory  text  favors  Guerra’s  interpretation.    8  U.S.C. 

 4        § 1226(a) permits detention of an alien “pending a decision on whether the 

 5        alien is to be removed from the United States.”  The statute does not speak 

 6        to  the  case  of  whether  the  alien  is  theoretically  removable  but  rather  to 

 7        whether  the  alien  will  actually  be  removed.    An  alien  subject  to  a 

 8        reinstated  removal  order  is  clearly  removable,  but  the  purpose  of 

 9        withholding‐only proceedings is to determine precisely whether “the alien 

10        is to be removed from the United States.”  8 U.S.C. § 1226(a). 

11               The  structure  of  the  statute  also  favors  Guerra’s  interpretation.    8 

12        U.S.C.  § 1226(a)  authorizes  the  detention  of  aliens  whose  removal 

13        proceedings  are  ongoing.    By  contrast,  8  U.S.C.  § 1231(a)  is  concerned 

14        mainly  with  defining  the  90‐day  removal  period  during  which  the 

15        Attorney  General  “shall  remove  the  alien.”    The  former  provision  is  the 

16        more logical source of authorization for the detention of aliens currently in 

17        withholding‐only proceedings. 

18               Although  this  case  presents  an  issue  of  first  impression,  our 

19      precedent is not without guidance.  We have held, in the similar context of 
                                            8
       




 1        asylum‐only proceedings,2 that a denial of asylum is judicially reviewable 

 2        even though it is not accompanied by a “final order of removal.”  We held 

 3        that a contrary decision would “elevate form over substance.”  Kanacevic v. 

 4        INS, 448 F.3d 129, 133‐35 (2d Cir. 2006).  In another case, we have held that 

 5        an  order  of  removal  was  not  final  when  the  BIA  denied  asylum  and 

 6        upheld  the  IJ’s  removal  order  but  then  remanded  the  alien’s  claims  for 

 7        withholding.    Because  the  alien’s  “remanded  applications  .  .  .  if  granted, 

 8        effectively would result in the cancellation of any order removing [him],” 

 9        the order was not final.  Chupina v. Holder, 570 F.3d 99, 103 (2d Cir. 2009). 

10                     Respondents  do  not  dispute  that  Guerra,  if  his  withholding 

11        application  is  denied,  could  petition  this  Court  for  review  of  that  denial.  

12        They argue that the finality which permits judicial review is different from 

13        the  finality  which  permits  his  detention  under  8  U.S.C.  § 1231(a).    They 

14        point  to  no  authority  for  this  proposition,  however,  and  we  have  never 

15        recognized such “tiers” of finality.  Moreover, the bifurcated definition of 


                                                                  
      2   Asylum‐only  proceedings  arise  when  an  alien  enters  the  United  States 
      under the Visa Waiver Pilot program, “under which certain aliens may enter 
      the United States without a visa for up to 90 days if they waive their right to 
      contest  any  action  for  [removal]  (other  than  on  the  basis  of  an  asylum 
      application)  against  them.”    Jean‐Baptiste  v.  Reno,  144  F.3d  212,  216‐17  (2d 
      Cir. 1998); see also 8 U.S.C. § 1187. 
                                              9
       




 1        finality  urged  upon  us  runs  counter  to  principles  of  administrative  law 

 2        which  counsel  that  to  be  final,  an  agency  action  must  “mark  the 

 3        consummation of the agency’s decisionmaking process.”  U.S. Army Corps 

 4        of Eng’rs v. Hawkes Co., 136 S. Ct. 1807, 1813 (2016) (quoting Bennett v. Spear, 

 5        520 U.S. 154, 178 (1997)).  Accordingly, we must take 8 U.S.C. § 1226(a) at 

 6        face value when it authorizes detention for aliens “pending a decision on 

 7        whether they are to be removed,” and we need not create new principles 

 8        parsing administrative finality. 

 9               Respondents argue that the regulations interpreting the statutes are 

10        entitled  to  deference  and  that  their  interpretation  of  these  regulations  is 

11        also entitled to deference.  While both propositions are undoubtedly true,  

12        see Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984); 

13        Auer  v.  Robbins,  519  U.S.  452  (1997),  in  this  case  Chevron  deference  is 

14        inapplicable because the regulations do not answer the question of which 

15        provision  governs  Guerra’s  detention.    Certainly if  a  regulation  provided 

16        that an alien in Guerra’s position was subject to detention under 8 U.S.C. 

17        § 1231(a),  our  review  would  be  limited  to  whether  the  regulation  was 

18        “based on a permissible construction of the statute.”  Chevron, 467 U.S. at 

19      843.    The  regulations  Respondents  cite,  however,  do  not  provide  which 
                                              10
       




 1        section  authorizes  detention  of  aliens  in  Guerra’s  position.    They  discuss 

 2        aliens  who  have  not  expressed  a  fear  of  returning  and  aliens  who  have 

 3        been  granted  withholding  but  are  still  subject  to  detention.    8  C.F.R. 

 4        §§ 241.3,  241.4(b)(3),  241.8(f).    Respondents’  argument  for  Chevron 

 5        deference  assumes  the  dispositive  question  in  this  case.    They  argue  that 

 6        because Guerra’s removal order is final, the regulations (discussing aliens 

 7        subject to final orders of removal) make clear that his detention is pursuant 

 8        to 8 U.S.C. § 1231(a).  Our holding that Guerra’s removal order is not final 

 9        during the pendency of his withholding‐only proceedings disposes of this 

10        argument. 

11               For  similar  reasons,  Respondents’  position  is  not  entitled  to 

12        deference  under  Auer.    An  agency  may  not  convert  an  issue  of  statutory 

13        interpretation into one of deference to an agency’s interpretation of its own 

14        regulations  simply  by  pointing  to  the  existence  of  regulations  whose 

15        relevance is tenuous at best.  Cf. Gonzales v. Oregon, 546 U.S. 243, 257 (2006) 

16        (“Since  the  regulation  gives  no  indication  how  to  decide  this  issue,  the 

17        Attorney  General’s  effort  to  decide  it  now  cannot  be  considered  an 

18        interpretation of the regulation.”). 



                                                  11
      




1               Accordingly,  the  language  and  structure  of  the  statutes  dictate  the 

2        conclusion  that  Guerra’s  detention  during  the  pendency  of  his 

3        withholding‐only proceedings is detention pursuant to 8 U.S.C. § 1226(a). 

4        The  regulations  offer  no  contrary  suggestion.    Guerra  was  entitled  to  the 

5        bond hearing he received. 

6                    III.   Conclusion 
7     
8           For the foregoing reasons, we AFFIRM the district court’s decision. 




                                                 12